Title: From Thomas Jefferson to John Adams, 10 May 1789
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris May 10. 1789.

Since mine of Jan. 14. yours of Jan. 2. and Mar. 1. have been handed to me; the former by Mr. Jones, whom I am glad to know on your recommendation and to make him the channel of evidencing to you how much I esteem whatever comes from you.—The internal agitations of this country and the inactivity to which England is reduced by the state of imbecillity in which the madness of the king has terminated, will leave the Southwestern parts of Europe in peace for the present year. Denmark will probably continue to furnish only it’s stipulated succours to Russia, without engaging in the war as a principal. Perhaps a pacification may be effected between Sweden and Russia: tho at present there is little appearance of it: so that we may expect that the war will go on this year between the two empires, the Turks and Swedes, without extending any further. Even the death of the emperor, should it take place, would hardly withdraw his dominions from the war this summer.—The revolution in this country has gone on hitherto with a quietness, a steadiness and a progress unexampled. But there is danger of a balk now. The three orders which compose the states general seem likely to stumble at the threshold on the great preliminary question How shall they vote, by orders or persons? If they get well over this question, there will be no difficulty afterwards, there is so general a concurrence in the great points of constitutional reformation. If they do not get over this question (and this seems possible) it cannot be foreseen what issue this matter will take. As yet however, no business being begun, no votes taken, we cannot pronounce with certainty the exact state of parties. This is a summary view of European affairs.
Tho I have not official information of your election to the Presidency of the Senate; yet I have such information as renders it certain. Accept I pray you my sincere congratulations. No man on earth pays more cordial homage to your worth nor wishes more fervently your happiness. Tho’ I detest the appearance even of flattery, I cannot always suppress the effusions of my heart.—Present me affectionately to Mrs. Adams, Colo. and Mrs. Smith. I hope to see you all this summer, and to return this fall to my prison; for all Europe would be a prison to me, were it ten times as big. Adieu my dear friend Your affectionate humble servt.,

Th: Jefferson

 